                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Douglas A. Kelley, in his capacity as the       Case No. 19-cv-1756 (WMW)
Trustee of the BMO Litigation Trust,

                           Plaintiff,
                                                       ORDER
      v.

BMO Harris Bank N.A., as successor to
M&I Marshall and Ilsley Bank,

                           Defendant.


BMO Harris Bank N.A., as Successor to           Case No. 19-cv-1826 (WMW)
M&I Marshall and Ilsley Bank,

                           Appellant,

      v.                                               ORDER

Douglas A Kelley,

                           Appellee.


BMO Harris Bank N.A., as Successor to           Case No. 19-cv-1869 (WMW)
M&I Marshall and Ilsley Bank,

                           Appellant,

      v.                                               ORDER

Douglas A Kelley, in his capacity as the
Trustee of BMO Litigation Trust,

                           Appellee.
       In each of these related bankruptcy matters, Appellant-Defendant BMO Harris Bank

N.A. (BMO Harris) requests leave to file a motion for reconsideration. (Case No. 19-cv-

1756, Dkt. 71; Case No. 19-cv-1826, Dkt. 42; Case No. 19-cv-1869, Dkt. 53.) BMO Harris

contends that the Court’s March 13, 2020 Order, which denied BMO Harris’s motion for

leave to file an interlocutory appeal, misapplies the applicable law. Plaintiff-Appellee

Douglas A. Kelley, in his capacity as the Trustee of the BMO Litigation Trust (the Trustee),

opposes BMO Harris’s requests.

       This District’s Local Rule 7.1(j) prohibits filing a motion for reconsideration

without leave of court. A party may receive permission to file a motion for reconsideration

only by showing “compelling circumstances.” LR 7.1(j). “Motions for reconsideration

serve a limited function: to correct manifest errors of law or fact or to present newly

discovered evidence.” Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th Cir.

1988) (quoting Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987)).

Absent a manifest error of law or fact, a motion for reconsideration cannot be employed to

repeat arguments previously made, introduce evidence or arguments that could have been

made, or tender new legal theories for the first time. See id.

       BMO Harris does not purport to present newly discovered evidence, but instead

argues that the Court’s March 13, 2020 Order misapplies the applicable law. In the Court’s

view, however, BMO Harris identifies no manifest error of law. Rather, BMO Harris

identifies disagreements with the Court’s legal conclusions and reiterates arguments that

were presented to both the bankruptcy court and this Court. The Court fully considered

and addressed those arguments in its March 13, 2020 Order, and addressing those same


                                             2
arguments again is not the purpose of a motion for reconsideration. Moreover, to the extent

that BMO Harris seeks to raise new arguments or legal theories, a motion to reconsider is

an improper means for doing so.

       Because BMO Harris has not demonstrated compelling circumstances, its requests

for leave to file a motion to reconsider are denied.

                                          ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Appellant-Defendant BMO Harris Bank N.A.’s requests

for leave to file a motion for reconsideration, (Case No. 19-cv-1756, Dkt. 71; Case No. 19-

cv-1826, Dkt. 42; Case No. 19-cv-1869, Dkt. 53), are DENIED.




Dated: April 8, 2020                                    s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                              3
